Exhibit 10.43

THIS AGREEMENT CONTAINS AN ARBITRATION PROVISION PURSUANT TO

THE FEDERAL ARBITRATION ACT (9 U.S.C. § 1 ET SEQ.) AND/OR THE S.C.

UNIFORM ARBITRATION ACT (S.C. CODE § 15-48-10 ET SEQ.)

AMENDED AND RESTATED

EMPLOYMENT AND NONCOMPETITION AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (the
“Agreement”) is made and entered into by and between Blackbaud, Inc., a Delaware
corporation (the “Company”), and Marc Chardon (“Executive”).

RECITALS

WHEREAS, the Company and Executive are parties to that November 28, 2005
Employment and Noncompetition Agreement (the “Original Agreement”);

WHEREAS, the parties desire to amend and restate the Original Agreement pursuant
to the terms of this Agreement;

WHEREAS, the Company desires to continue employing Executive as the President
and Chief Executive Officer of the Company;

WHEREAS, Executive is willing to accept continued employment in such positions
with the Company in accordance with the terms of this Agreement; and

WHEREAS, the Original Agreement is superseded and replaced in its entirety by
this Agreement upon the parties’ execution of this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, IT IS
HEREBY AGREED AS FOLLOWS:

AGREEMENT

1. Employment; Term. Subject to and upon the terms and conditions herein
provided, the Company hereby agrees to employ Executive and Executive hereby
agrees to be employed by the Company for the term of this Agreement, which term
shall begin as of January 28, 2010 (the “Effective Date”) and shall continue
thereafter until December 31, 2012 (the “Initial Term”), unless Executive’s
employment is earlier terminated as provided in Section 4 herein. After the
expiration of the Initial Term, this Agreement shall automatically renew for
successive one (1) year terms, which terms will run from January 1st to
December 31st annually (each a “Renewal Term”). In the event either party elects
not to renew this Agreement prior to the expiration of the Initial Term or any
Renewal Term, the non-renewing party will provide no less than ninety (90) days’
advance written notice of an intention not to renew the Agreement. For purposes
of this Agreement, any time period in which Executive is employed hereunder,
whether during the Initial Term or any Renewal Term, will be referred to as the
“Term.”



--------------------------------------------------------------------------------

2. Executive Responsibilities. During the Term, Executive shall serve as
President and Chief Executive Officer of the Company, and shall have the power
and authority to conduct the business of the Company commensurate with the
office of Chief Executive Officer. Executive shall report directly to the
Company’s Board of Directors (the “Board”). Executive shall perform duties
consistent with Executive’s knowledge, experience and position with the Company.
In performing such duties, Executive shall be subject to and shall abide by all
written policies and procedures developed by the Company for, and all the
written rules and regulations applicable to, senior executives of the Company,
and such written policies, procedures, rules and regulations shall be provided
to Executive.

During the Term, and excluding any periods of vacation and sick leave to which
Executive is entitled, Executive shall devote substantially all of his business
time, energies, skills and attention to the affairs and activities of the
Company and the discharge of his duties and responsibilities; provided, however,
that Executive shall be allowed to attend to personal and family affairs and
investments and he shall be allowed to serve on the board of directors of no
more than three (3) for-profit or not-for-profit entities that are not
affiliated with the Company and any additional boards of directors as have been
or may be approved in advance by the Chairman of the Board; and provided
further, however, that while carrying out such activities and while serving on
such boards, Executive’s ability to devote the required time, energies, skills
and attention to perform his duties hereunder will not be impaired. During
the Term, the Board shall nominate Executive to be a member of the Board prior
to the expiration of each of his terms as a director of the Company.

3. Compensation and Benefits.

3.1 Base Salary. In consideration for the services provided hereunder, during
the Term of this Agreement, the Company shall pay to Executive an annual base
salary of no less than $564,000.00, subject to applicable federal, state and
local payroll taxes and other withholdings required by law or properly requested
by Executive (as increased from time to time, the “Base Salary”). The Base
Salary shall not be decreased at any time (including after any increase) without
Executive’s written consent. The Base Salary shall be payable in conformity with
the Company’s customary payroll practices. The Board (or a committee thereof)
will consider increases to the Base Salary on an annual basis as part of the
Company’s regular executive compensation review process; provided, however, that
such Base Salary shall be increased solely at the discretion of the Board (or a
committee thereof).

3.2 Bonus. In each calendar year from January 1, 2010 to the end of the Term of
this Agreement, Executive shall be eligible to receive a bonus (“Bonus
Compensation”) targeted at 100% of Executive’s then current Base Salary. The
payout scale and the formula to be used to calculate the Bonus Compensation
payable to Executive for calendar year 2010 is set out in Exhibit A hereto and
will be mutually agreed upon annually for calendar years after 2010. It is
agreed that the formula used to calculate the target Bonus Compensation payable
to Executive for each calendar year shall be reasonable and that, pursuant to
such formula, Executive’s target Bonus Compensation for each calendar year shall
be reasonably achievable. In the event such formula changes by mutual agreement
of the parties, the parties will sign and attach such revised formulae, if any,
to Exhibit A (e.g., Exhibit A-1, etc.). Executive is eligible to earn up to two
(2) times the annual target bonus if certain performance goals are met, as

 

2



--------------------------------------------------------------------------------

further described in Exhibit A hereto. Bonus Compensation is payable in the year
following the year in which it is earned, within thirty (30) calendar days after
finalization of financial results used to calculate the amount of Bonus
Compensation. The Board (or a committee thereof) will consider increases to the
Bonus Compensation on an annual basis as part of the Company’s regular executive
compensation review process; provided, however, that such Bonus Compensation
shall be increased solely at the discretion of the Board (or a committee
thereof).

3.3 Additional Compensation and Benefits. From January 1, 2010 to the end of the
Term of this Agreement, Executive shall also be eligible for the following
additional compensation and benefits:

a. Executive, at the Company’s expense, shall be eligible to participate in all
employee benefit plans and fringe benefits (including post-retirement benefit
plans and programs, if any) as may be provided by the Company from time to time
on the same basis as other senior executives of the Company are eligible,
subject to and to the extent that Executive is eligible under such benefit plans
in accordance with their respective terms.

b. Executive shall be entitled to reasonable periods of paid vacation, personal
and sick leave during the Term in accordance with the Company’s policies
regarding vacation and other leaves for senior executives of the Company.

c. The Company shall pay or reimburse Executive for all of his out-of-pocket
expenses reasonably incurred in the performance of his duties hereunder on
behalf of the Company, including, but not limited to, overnight delivery
charges, long distance telephone and facsimile charges and travel expenses
(including airfare, hotels, car rental expenses and meals), all in accordance
with the Company’s expense reimbursement policy. Payment shall be due after the
Company’s receipt of Executive’s invoice or expense report therefor in
accordance with the Company’s expense reimbursement policies. In addition, the
Company and Executive agree that the Company shall pay Executive’s counsel
directly for Executive’s legal expenses incurred in connection with the
negotiation and drafting of this Agreement; provided, however, that the
Company’s obligation to pay such expenses shall be capped at $15,000.00.

d. During the Term, the Company shall provide Executive with health, life and
short and long-term disability insurance, in scope and coverage equivalent to
that provided to other senior executives of the Company; provided, however, that
the short and long-term disability insurance coverage shall be for an amount not
less than 60% of Executive’s Base Salary and such coverage may be provided by
the Company supplementing benefits provided under the Company’s existing group
disability policy, as necessary.

e. Executive will be granted stock appreciation rights (each a “Stock
Appreciation Right”) on the grant dates and in the amounts provided in the table
below. Subject to the following sentence and Subsections 5.2(d) and 5.3(a),

 

3



--------------------------------------------------------------------------------

100% of each Stock Appreciation Right will vest on the vesting date provided in
the table below, as long as Executive remains an employee of the Company as of
the relevant vesting date. The terms and conditions of each Stock Appreciation
Right will be governed by and conditioned upon the execution of a stock
appreciation rights agreement between Executive and the Company.

 

Grant Date

   Number of Shares Subject To
Stock Appreciation Right    Vesting Date

02/10/2010

   100,000    11/10/2010

05/10/2010

   100,000    11/10/2011

08/10/2010

   100,000    11/12/2012

The strike price for the shares subject to the Stock Appreciation Rights will be
the fair market value of the Company’s common stock on the grant date (i.e., the
closing sales price for the Company’s common stock on the grant date as quoted
on the stock exchange on which the Company’s stock is then traded).

f. The Company will grant Executive an annual equity bonus payable in restricted
stock (or cash if the Company does not then have sufficient shares reserved
under a stock plan) (each a “Restricted Stock Bonus”), with a value of no less
than $562,500.00. Each Restricted Stock Bonus shall be awarded at the same time
as the annual long term incentive plan grants are awarded to other Company
senior executives, but shall be granted whether or not such grants are awarded
to other Company senior executives. The terms and conditions of each Restricted
Stock Bonus will be governed by and conditioned upon the execution of a separate
restricted stock agreement between Executive and the Company which the parties
agree to enter into. The number of shares to be included in each Restricted
Stock Bonus will be determined by dividing the value of such Restricted Stock
Bonus by the average closing sales price of the Company’s common stock for the
thirty (30) trading days preceding the grant date as quoted on the stock
exchange on which the Company’s common stock is then traded. As further detailed
in the restricted stock agreements between Executive and the Company, the
vesting of the restricted shares under each Restricted Stock Bonus will be as
follows:  1/4th of the shares included in each Restricted Stock Bonus will vest
on each twelve-month anniversary of the grant date, provided that Executive
remains employed by the Company as of the relevant vesting date. As further
detailed in the restricted stock agreements between Executive and the Company,
the vesting of any unvested shares included in any Restricted Stock Bonus will
accelerate and such shares will become fully vested upon a Change in Control (as
defined in Section 4.7 hereof).

g. The Company will also grant Executive an annual equity bonus payable in stock
appreciation rights (or cash if the Company does not then have sufficient shares
reserved under a stock plan) (each a “Stock Appreciation Rights Bonus”) with a
value between zero and $1,000,000 (and with a target value of $500,000.00). The
value of each Stock Appreciation Rights Bonus, if any, will be determined by the
Board (or a committee thereof) in its sole discretion based on a

 

4



--------------------------------------------------------------------------------

review of Executive’s performance during the Company’s regular executive
compensation review process. The number of shares subject to each Stock
Appreciation Rights Bonus, if any, will be determined by dividing the value of
the Stock Appreciation Rights Bonus by the value of a stock appreciation right
covering one share of the Company’s common stock. The value of a stock
appreciation right covering one share of the Company’s common stock will be
determined as if its strike price were the average closing sales price of the
Company’s common stock for the thirty (30) trading days preceding the grant date
as quoted on the stock exchange on which the Company’s common stock is then
traded and the value of such stock appreciation right will be determined by
valuing it as if it were a stock option, using the Black-Scholes valuation
methodology. Notwithstanding the foregoing method of calculating the number of
shares subject to each Stock Appreciation Rights Bonus, if any, the strike price
for the Stock Appreciation Rights Bonus will be the closing sales price for the
Company’s common stock on the grant date as quoted on the stock exchange on
which the Company’s common stock is then traded. Each Stock Appreciation Rights
Bonus will be granted within thirty (30) calendar days following the
determination of the value thereof by the Board (or a committee thereof) and,
subject to the terms and conditions of stock appreciation rights agreements
between Executive and the Company,  1/4th of the shares subject to the Stock
Appreciation Rights Bonus will vest on each twelve-month anniversary of the
grant date, provided that Executive remains employed by the Company as of the
relevant vesting date.

With respect to each of the items of benefit listed in this Section 3 and any
vesting or other criteria for eligibility applicable thereto, Executive shall be
credited with length of service beginning as of the initial date of his
employment by the Company, except as otherwise required by law. The Company
covenants and agrees that the terms of each restricted stock agreement and stock
appreciation rights agreement between Executive and the Company evidencing
a Restricted Stock Bonus, the Stock Appreciation Rights and/or any Stock
Appreciation Rights Bonus will be in all respects consistent with the terms of
this Agreement.

4. Termination.

4.1 For Cause by the Company. During the Term, the Company may terminate
Executive’s employment under this Agreement at any time for “Cause” and
Executive shall thereafter be entitled to no compensation or benefits under this
Agreement or otherwise, except as provided in Section 5.1 hereof. For purposes
of this Agreement, “Cause” means:

a. Executive’s conviction of, or plea of no contest to, any crime (whether or
not involving the Company) that constitutes a felony in the jurisdiction in
which Executive is charged, other than unintentional motor vehicle felonies,
routine traffic citations or a felony predicated exclusively on Executive’s
Vicarious Liability. “Vicarious Liability” for purposes of this Agreement shall
mean any act for which Executive is constructively liable, including, but not
limited to, any liability that is based on acts of the Company for which
Executive is charged solely as a result of his offices with the Company and in
which he was not directly involved or did not have prior knowledge of such
actions or intended actions;

 

5



--------------------------------------------------------------------------------

b. any act of theft, fraud or embezzlement, or any other willful misconduct or
willfully dishonest behavior by Executive, which is materially detrimental to
the reputation, business, and/or operations of the Company;

c. Executive’s willful and repeated failure or refusal to perform his
reasonably-assigned duties (consistent with past practice of the Company) under
this Agreement in accordance with Section 2 (other than due to his incapacity
due to illness or injury), provided that such willful and repeated failure or
refusal is not corrected as promptly as practicable, and in any event within
thirty (30) calendar days after Executive shall have received written notice
from the Company stating the nature of such failure or refusal; and/or

d. Executive’s willful violation of any of his material obligations contained in
Section 7 herein or in that certain Employee Nondisclosure and Developments
Agreement dated as of November 28, 2005 and attached as Exhibit B hereto, which
violation materially injures the Company.

The Company may terminate Executive for Cause only after Executive has been
given an opportunity to be heard before the full Board, with the assistance of
counsel, and, after such hearing, the Board gives the Executive written notice
confirming that, in the good faith judgment of two-thirds of the members of the
Board (other than the Executive), “Cause” for terminating the Executive’s
employment exists. The Executive’s termination for Cause shall thereupon take
effect immediately. For purposes of this Agreement, no act or omission by
Executive shall be considered “willful” unless it is done or omitted in bad
faith or without reasonable belief that the act or omission was in or not
contrary to the best interests of the Company. Any act or omission based upon a
resolution duly adopted by the Board or upon advice of counsel for the Company
shall be conclusively presumed to have been done or omitted in good faith and
with a reasonable belief that the act or omission was in or not contrary to the
best interests of the Company. If the Company terminates Executive’s employment
for Cause, the provisions of Section 5.4 shall also apply.

4.2 Termination Without Cause by the Company. During the Term, the Company may
terminate Executive’s employment under this Agreement at any time and for any
reason without Cause. If the Company terminates Executive’s employment pursuant
to the provisions of this Section 4.2, Executive shall receive the compensation
and benefits described in Sections 5.1 and 5.2 hereof. In the event there is a
Change in Control (as defined in Section 4.7 hereof) and if the Company
terminates Executive’s employment pursuant to the provisions of this Section 4.2
within twelve (12) months after a Change in Control, then Executive shall also
receive any additional benefits described in Section 5.3 hereof.

4.3 Termination Without Good Reason by Executive. During the Term, Executive may
voluntarily terminate his employment under this Agreement by giving the Company
written notice no less than sixty (60) calendar days in advance of the effective
date of such termination. Any such voluntary termination by Executive shall not
constitute a breach of

 

6



--------------------------------------------------------------------------------

this Agreement. If Executive voluntarily terminates his employment pursuant to
the provisions of this Section 4.3, Executive shall thereafter be entitled to no
further compensation or benefits under this Agreement or otherwise, except as
provided in Sections 5.1 and 5.5 hereof.

4.4 Termination for Good Reason by Executive. During the Term, Executive may
terminate his employment under this Agreement at any time for “Good Reason.” For
purposes of this Agreement, “Good Reason” means any of the following
occurrences, provided, however, that Executive must first provide detailed
written notice to the Company of such occurrence within sixty (60) days after
Executive becomes aware of such occurrence and provided further that “Good
Reason” will not exist until the occurrence goes uncorrected by the Company for
more than thirty (30) days after receiving detailed written notice from
Executive:

a. Any materially adverse change or diminution in the office, title, duties,
powers, authority or responsibilities of Executive;

b. A failure of the Company to pay or provide Executive with any of the
following compensation or benefits that have become due and payable to
Executive: (i) Base Salary, (ii) Bonus Compensation, (iii) Restricted Stock
Bonus, (iv) Stock Appreciation Rights Bonus, (v) other compensation (including
restricted stock and/or any stock appreciation rights described in Section 3.3
hereof), (vi) benefits or (vii) reimbursements (unless there is a good faith
dispute over reimbursement of expenses);

c. A reduction in Executive’s then Base Salary, Bonus Compensation opportunity,
Restricted Stock Bonus opportunity, Stock Appreciation Rights Bonus opportunity,
or other compensation (including restricted stock and/or any stock appreciation
rights described in Section 3.3 hereof), or a material reduction of any material
employee benefit or perquisite enjoyed by him (other than as consented to in
writing by Executive);

d. Failure of the Company to obtain the assumption in writing of its obligation
to perform this Agreement by any purchaser of all or substantially all of the
assets of the Company within fifteen (15) calendar days after a sale or transfer
of such assets;

e. Failure of Executive to be elected as a director of the Company at or prior
to the expiration of each of his terms as a director of the Company during the
Term of this Agreement or his removal from such position during such Term;
and/or

f. A relocation of the Company’s principal office, or Executive’s own office
location as assigned to him by the Company, to a location more than forty
(40) miles from Charleston, S.C. In the event that Executive elects not to
terminate his employment under this Subsection 4.4(f), the Company shall
promptly reimburse Executive for the reasonable expenses he incurs in relocating
from his then-current location to the location of his new office, including,
without limitation, all moving expenses, legal expenses and commissions
associated with selling his primary residence and all closing costs relating to
his acquisition of a residence in the area of his new office.

 

7



--------------------------------------------------------------------------------

In the event Executive terminates employment with the Company pursuant to the
provisions of this Section 4.4, Executive shall receive the compensation and
benefits described in Sections 5.1 and 5.2 hereof. In the event there is a
Change in Control as defined in Section 4.7 hereof and if Executive terminates
his employment with the Company pursuant to the provisions of this Section 4.4
within twelve (12) months after a Change in Control, then Executive shall also
receive any additional benefits described in Section 5.3 hereof.

4.5 Termination for Disability or Death. During the Term, Executive’s employment
may be terminated by either party in the event Executive suffers a physical or
mental disability (as defined below), as determined in the reasonable opinion of
a medical doctor selected by the agreement of the Company and Executive. In the
event that the parties cannot agree on a medical doctor, each party shall select
a medical doctor and the two doctors shall select a third who shall be the
approved medical doctor for this purpose. To the extent that the expenses
associated with any such medical determination are not covered by medical
insurance, the Company shall bear all such costs. Executive will be deemed to
suffer a disability if Executive is unable, due to a physical or mental
disability, to perform the essential functions of his job, with or without a
reasonable accommodation, for a period of ninety (90) consecutive calendar days
or one hundred eighty (180) nonconsecutive calendar days during any three
hundred sixty five (365) calendar day period. If Executive is terminated because
of a disability under this Section 4.5, he shall be entitled to such benefits as
are generally available under the Company’s disability insurance policies, if
any, and any additional coverage required pursuant to Subsection 3.3(d). If
Executive dies or is terminated due to a disability under this Section 4.5,
Executive or his estate shall be entitled to only the compensation and benefits
described in Section 5.1 and 5.6 hereof.

4.6 Termination due to Non-Renewal. During both the Initial Term and any Renewal
Term, either party may allow this Agreement and Executive’s employment hereunder
to terminate by notifying the other party of an intention not to renew the
Initial Term or a Renewal Term, as applicable, in accordance with the provisions
of Section 1 hereof. If Executive notifies the Company of his intention not to
renew the Term in accordance with Section 1 and Executive’s employment hereunder
thereafter terminates upon the expiration of the Term, then Executive shall be
entitled to only the compensation and benefits described in Sections 5.1 and 5.5
hereof. If the Company notifies Executive of its intention not to renew the Term
in accordance with Section 1 and Executive’s employment hereunder thereafter
terminates upon the expiration of the Term, then Executive shall be entitled to
only the compensation and benefits described in Sections 5.1 and 5.7 hereof.

4.7 Definition of Change in Control. For purposes of this Agreement only, a
“Change in Control” shall mean the consummation of (a) a merger or consolidation
in which the shareholders of the Company immediately prior to the merger or
consolidation cease to own at least 50% of the combined entity immediately
following the merger or consolidation; (b) a sale of all or substantially all of
the assets of the Company; (c) the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities and
Exchange Act of 1934, as amended) of beneficial ownership of any capital stock
of the

 

8



--------------------------------------------------------------------------------

Company, if, after such acquisition, such individual, entity or group owns more
than 50% of either (i) the then-outstanding common stock of the Company or
(ii) the combined voting power of the then-outstanding securities of the Company
entitled to vote in the election of directors; or (iv) the liquidation or
dissolution of the Company.

4.8 Board Seat. Upon termination of Executive’s employment by either party for
any reason, Executive will resign his position on the Board and any other
positions he may hold with or for the benefit of the Company and/or its
affiliates, including, but not limited to, as an officer and/or director of any
Company subsidiaries.

5. Payment Obligations Upon Termination.

5.1 Accrued Compensation and Benefits. Upon termination of Executive’s
employment hereunder by either party for any reason, Executive (or his heirs,
successors, personal representatives or assigns) will receive from the Company:
(a) payment for any accrued, unpaid Base Salary through the termination date;
(b) payment for any Bonus Compensation which has been awarded but not paid for
calendar years prior to the year in which termination of Executive’s employment
occurs, (c) payment for any accrued, unpaid vacation time through the
termination date; (d) reimbursement for any unreimbursed expenses in accordance
with the Company’s policies; (e) participation in plans, programs, arrangements
and/or other agreements of the Company and any affiliate through the termination
date and thereafter in accordance with the terms thereof; and (f) payment of
other amounts, entitlements and/or benefits, if any, in accordance with
applicable plans, programs, arrangements and/or other agreements of the Company
and any affiliate (collectively, the “Accrued Compensation”).

5.2 Termination by the Company Without Cause or by Executive for Good Reason. In
addition to payment of the Accrued Compensation due to Executive pursuant to
Section 5.1 hereof, if the Company terminates Executive’s employment hereunder
without Cause during the Term (other than due to Executive’s death or
disability) or if Executive terminates his employment hereunder for Good Reason,
then the Company will provide the following severance payments, benefits and
entitlements to Executive (provided, however, that the Company will not have any
obligation to pay any amounts under Subsections (a) and (b) of this Section 5.2
or to provide the benefits and entitlements described in Subsections (c) and
(d) of this Section 5.2 until after Executive has executed Exhibit C hereto
within sixty (60) days of his termination date and until after the expiration of
any revocation periods required by applicable law):

(a) The Company will make a lump-sum payment equal to a pro rata share (based
upon the number of days in the year of termination through his termination date
relative to 365) of Executive’s annual target Bonus Compensation at the rate in
effect on the termination date, less any required taxes and withholdings,
payable within sixty (60) calendar days of the termination date;

(b) The Company will continue paying Executive his annual Base Salary at the
rate in effect on the termination date, less any required taxes and
withholdings, for a period of twenty four (24) months after the termination
date;

 

9



--------------------------------------------------------------------------------

(c) The Company will continue Executive’s participation in the Company’s health
benefits at the same level as in effect on the termination date for a period of
eighteen (18) months after the termination date or until Executive is eligible
(following the expiration of any applicable waiting periods) for equivalent
health benefits from another employer, whichever is sooner. If the Company’s
health benefit plans or programs do not allow for Executive’s continued
participation in such plans or programs after termination of employment, the
Company agrees to reimburse Executive for continuing coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for a period of
eighteen (18) months after the termination date; provided, however, that such
reimbursement will be conditioned upon Executive’s timely election of continued
coverage under COBRA; and

(d) Executive will be entitled to twelve (12) months acceleration of the vesting
of any then-unvested stock options, stock appreciation rights and restricted
stock granted to Executive pursuant to this Agreement, and/or the Original
Agreement or pursuant to any other written agreement between Executive and the
Company, such that all of Executive’s stock options, stock appreciation rights
and restricted stock will be vested on Executive’s termination date as if
Executive’s termination date were twelve (12) months later. All of Executive’s
stock options, stock appreciation rights and restricted stock which remain
unvested after giving effect to the acceleration provided for in the preceding
sentence, will be forfeited as of the termination date. Executive will have two
(2) years after termination of employment with the Company to exercise all of
Executive’s vested stock appreciation rights granted hereunder. Pursuant to
Executive’s equity award agreements, Executive will have 90 days after
termination of employment with the Company to exercise all of Executive’s vested
stock appreciation rights not granted hereunder and 180 days after termination
of employment with the Company to exercise all of Executive’s vested stock
options. In no event shall Executive be able to exercise any equity awards later
than the specified expiration dates of such awards.

5.3 Termination Within 12 Months After a Change in Control. In addition to
payment of any Accrued Compensation due to Executive pursuant to Section 5.1
hereof, if a Change in Control (as defined in Section 4.7 hereof) occurs, and,
within 12 months after a Change in Control, the Company terminates Executive’s
employment hereunder without Cause (and not due to Executive’s death or
disability) or if Executive terminates his employment hereunder for Good Reason,
then the Company will provide the following severance payments, benefits and
entitlements to Executive (provided, however, that the Company will not have any
obligation to pay any amounts under this Section 5.3 or to provide the benefits
and entitlements described in this Section 5.3 until after Executive has
executed Exhibit C hereto, which will be appropriately modified to provide for
the payments, benefits and other entitlements to which Executive is entitled
pursuant to this Section 5.3, within sixty (60) days of his termination date and
until after the expiration of any revocation periods required by applicable law)

(a) The Company will provide Executive with the severance payments, benefits and
entitlements described in Subsections 5.2(a)-(c). In

 

10



--------------------------------------------------------------------------------

addition to those payments and benefits, any then-unvested options, restricted
stock and/or stock appreciation rights granted to Executive pursuant to this
Agreement and/or the Original Agreement or pursuant to any other written
agreement between the Company and Executive will immediately be vested and shall
be and remain exercisable by Executive for the balance of their original terms.

(b) Notwithstanding anything contained in this Agreement to the contrary, if any
payments to be made to or for the benefit of Executive are deemed to be
“parachute payments” as that term is defined in Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), Executive may elect
either to receive the full payment of all severance payments, benefits and
entitlements hereunder or to have the Company reduce the payment thereof to the
minimum extent necessary to avoid imposition of any excise tax on Executive
under Section 4999 of the Code or the disallowance of a deduction to the Company
under Section 280G of the Code.

5.4 Termination by the Company for Cause. If the Company terminates Executive’s
employment hereunder for Cause at any time during the Term, Executive will be
entitled only to the compensation, benefits and entitlements described in
Section 5.1 hereof and no further compensation, benefits or entitlements. In
addition, all unexercised stock options and stock appreciation rights, whether
vested or unvested, will immediately terminate upon Executive’s termination for
Cause and all unvested restricted stock held by Executive will be forfeited
immediately upon such termination.

5.5 Termination by Executive Without Good Reason or by Executive for Nonrenewal.
If Executive terminates employment with the Company without Good Reason during
the Term, or if Executive delivers notice of an intention not to renew the Term
in accordance with Section 1 and Executive’s employment hereunder thereafter
terminates upon the expiration of the Term, Executive will be entitled only to
the compensation, benefits and entitlements described in Section 5.1 hereof. In
addition, all of Executive’s then-unvested stock options and stock appreciation
rights will immediately terminate upon such termination of Executive and all of
Executive’s unvested restricted stock will be forfeited immediately upon such
termination. Executive will have one hundred eighty (180) calendar days after
termination of employment with the Company (but in no event later than any
specified expiration date of such stock options or stock appreciation rights) to
exercise any and all vested stock options and stock appreciation rights;
thereafter, any unexercised options and stock appreciation rights will
terminate.

5.6 Termination Due to Death or Disability. If Executive’s employment hereunder
is terminated due to death or disability during the Term, Executive will be
entitled to the compensation and benefits described in Sections 5.1 and 5.2(a)
hereof. In addition, all of Executive’s then-unvested stock options and stock
appreciation rights will immediately terminate upon such termination of
Executive and any unvested restricted stock will be forfeited immediately upon
such termination. Executive will have twelve (12) months after termination of
employment with the Company (but in no event later than any specified expiration
of such stock options or stock appreciation rights) to exercise any and all
vested stock options and stock appreciation rights; thereafter, any unexercised
stock options and stock appreciation rights will terminate.

 

11



--------------------------------------------------------------------------------

5.7 Termination by the Company due to Non-Renewal.

(a) In addition to the compensation and benefits described in Section 5.1
hereof, if the Company notifies Executive of its intention not to renew the Term
in accordance with Section 1, other than in the circumstances described in
Section 5.7(b), and Executive’s employment hereunder thereafter terminates upon
the expiration of the Term, then the Company will treat Executive consistently
with its past practice of providing severance benefits to other executive
employees, based upon such executives’ level and tenure, and will provide the
following severance payments, benefits and entitlements to Executive (provided,
however, that the Company will not have any obligation to pay any amounts under
this Section 5.7 until after Executive has executed a release of claims favoring
the Company in substantially the form attached as Exhibit C hereto, which will
be appropriately modified to comply with the Company’s obligations pursuant to
this Section 5.7, within sixty (60) days of his termination date and until after
the expiration of any revocation periods required by applicable law):

(i) The Company will make a one-time, lump sum payment equal to twelve
(12) months of Executive’s then current Base Salary, less any required taxes and
withholdings; and

(ii) All of Executive’s then-unvested stock options and stock appreciation
rights will immediately terminate upon such termination of Executive and all of
Executive’s unvested restricted stock will be forfeited immediately upon such
termination. Executive will have twenty four (24) months after termination of
employment with the Company (but in no event later than any specified expiration
date of such stock options or stock appreciation rights) to exercise any and all
vested stock options and stock appreciation rights granted hereunder;
thereafter, any unexercised options and stock appreciation rights will
terminate.

(b) In the event that, during discussions which lead to a Change in Control or
within 12 months after a Change in Control, the Company delivers notice of its
intention not to renew the Term in accordance with Section 1 and Executive’s
employment hereunder thereafter terminates upon the expiration of the Term, such
termination shall be treated for all purposes of this Agreement as a termination
by the Company of Executive’s employment under this Agreement without
Cause within 12 months after a Change in Control and accordingly, in such event,
Executive shall be entitled to receive the payments, benefits and entitlements
provided for in Sections 5.1 and 5.3 on the terms and conditions set forth in
Section 5.3.

 

 

12



--------------------------------------------------------------------------------

5.8 No Mitigation or Offset. In the event of any termination of employment under
Section 4, Executive shall be under no obligation to seek other employment and
there shall be no offset against amounts due Executive under this Agreement on
account of any remuneration attributable to any subsequent employment that he
may obtain or other service that he may provide, except as provided in
Subsection 5.2(c) hereof.

6. Nondisclosure; Developments; Return of Materials. As a condition of
employment with the Company, Executive agrees that the November 28, 2005
Employee Nondisclosure and Developments Agreement between Executive and the
Company, a copy of which is attached hereto as Exhibit B and incorporated herein
by reference as if fully set out herein, remains in full force and effect.
Executive further agrees that upon termination of this Agreement, or upon
request by the Company, Executive shall turn over to the Company all documents,
files, office supplies and any other material or work product in his possession
or control which were created pursuant to or derived from Executive’s services
to the Company. Notwithstanding any other provision hereof, Executive will be
entitled to retain (a) papers and other materials of a personal nature,
including without limitation personal photographs, personal correspondence,
personal diaries, personal calendars and personal rolodexes, personal phone
books and files relating to his personal affairs, (b) information showing
Executive’s compensation or relating to his reimbursement of business related
expenses, (c) information Executive reasonably believes may be needed for the
planning and preparation of his personal tax returns and (d) copies of plans,
programs, arrangements and other agreements with the Company or an affiliate
relating to Executive’s employment with or separation from the Company.

7. Noncompetition. In exchange for the Company’s one-time, lump sum payment to
Executive of the sum of Five Hundred Dollars ($500.00), less any withholdings
required by law, and other consideration offered hereunder, the receipt and
sufficiency of which is hereby acknowledged by Executive, Executive agrees as
follows.

7.1 Noncompetition Provisions. Executive recognizes and agrees that the Company
has many substantial, legitimate business interests that can be protected only
by Executive agreeing not to compete with the Company or its subsidiaries under
certain circumstances. These interests include, without limitation, the
Company’s contacts and relationships with its customers, the Company’s
reputation and goodwill in the industry, the financial and other support
afforded by the Company, and the Company’s rights in its confidential
information. Executive therefore agrees that during his employment with the
Company and for the twelve (12) month period of time following the termination
of such employment by either party for any reason, he will not, without the
prior written consent of the Company, engage in any of the following activities
in the United States (the “Protected Zones”), relating to the Protected
Businesses (as defined below):

a. engage in, manage, operate, control or supervise, or participate in the
management, operation, control or supervision of, any business or entity which
provides products or services directly competitive with those being actively
developed, manufactured, marketed, sold or otherwise provided by the Company or
its subsidiaries as of the date hereof (the “Protected Businesses”) in the
Protected Zones;

 

13



--------------------------------------------------------------------------------

b. have any ownership or financial interest, directly or indirectly, in any
entity in the Protected Zones engaged in the Protected Businesses, including,
without limitation, as an individual, partner, shareholder (other than as an
owner of an entity in which Executive owns less than 5% of the economic
interests), officer, directly, executive, principal, agent or consultant;

c. solicit, acquire or conduct any Protected Business from or with any customers
of the Company or its subsidiaries (as defined below) in the Protected Zones;

d. solicit any of the employees or independent contractors of the Company or its
subsidiaries or induce any such persons to terminate their employment or
contractual relationships with any such entities; and/or

e. serve as an officer or director of any entity engaged in any of the Protected
Businesses in the Protected Zones.

For purposes of this Section 7, customers of the Company or its subsidiaries
shall include those customers to whom the Company or its subsidiaries were
providing products or services at the termination of Executive’s employment, or
had proposals outstanding for the provision of services, at the time of such
termination.

7.2 Separate Covenants. The parties understand and agree that the noncompetition
agreement set forth in this Section 7 shall be construed as a series of separate
covenants not to compete: one covenant for each country, state and province
within the Protected Zone, one for each separate line of business of the
Company, and one for each month of the noncompetition period. If any restriction
set forth in this Section 7 is held by a court of competent jurisdiction to be
unenforceable with respect to one or more geographic areas, lines of business
and/or months of duration, then Executive agrees, and hereby submits, to the
reduction and limitation of such restriction to the minimal extent necessary so
that the provisions of this Section 7 shall be enforceable.

7.3 Limitations. Nothing contained in this Agreement or in Exhibit B attached
hereto shall prohibit Executive from utilizing his skill, acumen or experience
after the termination of his employment with the Company, provided that such
activities do not otherwise violate this Section 7. In addition, nothing in
Section 7 shall prohibit Executive from becoming an employee of, or from
otherwise providing services to, a separate division or operating unit of a
multi-divisional business or enterprise (a “Division”) if: (i) the Division in
which Executive is employed, or to which Executive provides services, does not
engage in the Protected Businesses (as defined in Section 7.1 (a) hereof),
(ii) Executive does not provide services, directly or indirectly, to any other
division or operating unit of such multi-divisional business or enterprise that
engages in the Protected Businesses (individually, a “Competitive Division” and
collectively, the “Competitive Divisions”) and (iii) any Competitive Divisions
of the third party with whom Executive is employed or engaged to provide
services, in the aggregate, accounted for less than one-third of the
multi-divisional business or enterprises’ consolidated revenues for the fiscal
year, and each subsequent quarterly period, prior to Executive’s commencement of
employment or engagement with such Division. Finally, notwithstanding any other
provision

 

14



--------------------------------------------------------------------------------

hereof, nothing in Section 7 shall prohibit Executive from becoming an employee
of, or from otherwise providing services to, any business or enterprise
(including without limitation a separate division or operating unit of a
multi-divisional business or enterprise) if the amount of sales by such business
or enterprise (or separate division or operating unit of a multi-divisional
business or enterprise, as the case may be) of products or services which are
competitive with the Protected Businesses is less than 5% of the Company’s
consolidated sales for the fiscal year, and each subsequent quarterly period,
prior to Executive’s commencement of employment or engagement with such business
or enterprise (or separate division or operating unit of a multi-dimensional
business or enterprise, as the case may be).

8. Indemnification.

8.1 General Indemnification Provisions. The Company agrees that if Executive is
made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, Executive shall be indemnified and
held harmless by the Company to the fullest extent legally permitted or
authorized by the Company’s certificate of incorporation or bylaws or
resolutions of the Board, or if greater, by the laws of the State of Delaware,
against all costs, expenses, liabilities and losses (including, without
limitation, attorneys’ fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if he has ceased to be a director, officer, member, employee or
agent of the Company or other entity and shall inure to the benefit of
Executive’s heirs, successors, personal representatives, assigns, executors and
administrators. The Company shall advance to Executive all reasonable costs and
expenses incurred by him in connection with a Proceeding within twenty
(20) calendar days after receipt by the Company of a written request for such
advance. Such request shall include an undertaking by Executive to repay the
amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses.

8.2 Insurance Coverage. The Company agrees to continue and maintain a directors
and officers’ liability insurance policy covering Executive to the extent the
Company provides such coverage for its other executive officers and directors.

9. Saving Provision. The Company and Executive agree and stipulate that the
agreements set out in Section 7 of this Agreement and in the November 28, 2005
Employee Nondisclosure and Developments Agreement attached hereto as Exhibit B
(which remains in full force and effect) are fair and reasonably necessary for
the protection of the business, goodwill, confidential information, and other
protectable interests of the Company in light of all of the facts and
circumstances of the relationship between Executive and the Company. In the
event a court of competent jurisdiction should decline to enforce those
provisions, such provisions shall be deemed to be modified to restrict Executive
to the maximum extent which the court shall find

 

15



--------------------------------------------------------------------------------

enforceable; provided, however, in no event shall the above provisions be deemed
to be more restrictive to Executive than those contained herein.

10. Injunctive Relief. Executive acknowledges that the breach or threatened
breach of any of the nondisclosure or noncompetition covenants contained herein
or in Exhibit B hereto would give rise to irreparable injury to the Company,
which injury would be inadequately compensable in money damages. Accordingly,
notwithstanding the provisions of Section 20 hereof, the Company may seek and
obtain a restraining order and/or injunction from a court of competent
jurisdiction, prohibiting the breach or threatened breach of any of the
nondisclosure or noncompetition covenants contained herein or in Exhibit B
hereto, in addition to and not in limitation of any other legal remedies which
may be available. Executive further acknowledges and agrees that the
acknowledgements and covenants set out above are necessary for the protection of
the Company’s legitimate goodwill and business interests and are reasonable in
scope and content. Similarly, the Company acknowledges and agrees,
notwithstanding the provisions of Section 20 hereof, that Executive may seek
equitable relief in a court of competent jurisdiction with respect to any
obligations related to the nondisclosure or noncompetition covenants contained
herein or in Exhibit B hereto.

11. Enforcement. The provisions of this Agreement shall be enforceable, and
payments and provision of benefits and other entitlements to Executive required
to be made pursuant hereto shall be made in accordance herewith, notwithstanding
the existence of any claim or cause of action against the Company by Executive
or against Executive by the Company, whether predicated on this Agreement or
otherwise.

12. Governing Law. This Agreement, the employment relationship contemplated
herein and any claim arising from such relationship, whether or not arising
under this Agreement, shall be governed by and construed in accordance with the
internal laws of the State of South Carolina, without regard to conflict of law
principles.

13. Waiver of Breach. The waiver of any breach of any provision of this
Agreement or failure to enforce any provision hereof shall not operate or be
construed as a waiver of any subsequent breach by any party.

14. Notices. Any notice given to a party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the party
concerned at the address indicated below or to such changed address as such
party may subsequently give such notice of:

 

If to the Company:    Blackbaud, Inc.    2000 Daniel Island Drive    Charleston,
South Carolina 29492    Attention: Senior Vice President and General Counsel

With a copy to:

   Wyrick Robbins Yates & Ponton LLP    4101 Lake Boone Trail, Suite 300   
Raleigh, North Carolina 27607    Attention: Donald R. Reynolds, Esq.

 

16



--------------------------------------------------------------------------------

If to Executive:    Mr. Marc Chardon    9 Elliott Street    Charleston, SC 29401

With a copy to:

   Evans, Carter, Kunes & Bennett, P.A.    115 Church Street    Charleston, SC
29401    Attention: Edward G.R. Bennett, Esq.

15. Modification. This Agreement may be modified, and the rights, remedies and
obligations contained in any provision hereof may be waived, only in accordance
with this Section. No waiver by either party of any breach by the other of any
provision hereof shall be deemed to be a waiver of any later or other breach
thereof or as a waiver of any other provision of this Agreement. This Agreement
shall be binding upon the parties and may not be modified in any manner, except
by an instrument in writing of concurrent or subsequent date signed by duly
authorized representatives of the parties hereto (other than additional
attachments to Exhibit A hereto as specified in Section 3). No modification or
waiver by the Company shall be effective without the consent of at least a
majority of the Board members then in office at the time of such modification or
waiver, excluding Executive’s vote as a director on such matters.

16. Entirety. This Agreement, including the exhibits hereto, as it may be
amended pursuant to the terms hereof, represents the complete and final
agreement of the parties and shall control over any other statement,
representation or agreement by the Company related to the subject matter hereof
(e.g., as may appear in employment or policy manuals). This Agreement supersedes
in its entirety any prior negotiations, discussions or agreements, either
written or oral, between the parties with regard or relating to the employment
of Executive by the Company.

17. Survival. The provisions of this Agreement and in Exhibits B and C hereto
relating to post-termination compensation, benefits and other entitlements
(including, without limitation, severance benefits and related rights),
confidentiality and noncompetition shall survive the expiration or termination
of this Agreement.

18. Severability. Without in any way limiting the provisions of Sections 7.2 and
9, in case any one or more of the provisions contained in this Agreement for any
reason shall be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed and reformed
to the maximum extent permitted by law.

19. Binding Effect; Successors. This Agreement shall inure to the benefit of
Executive and his heirs, successors, personal representatives and assigns.
Executive acknowledges that the services to be rendered by him thereunder are
unique and personal in nature. Accordingly, Executive may not assign or delegate
any of his duties or obligations under this Agreement. The Company shall have
the right to assign or transfer this Agreement to any successor of all of its
business or assets which assumes and agrees to perform this Agreement. As used
in this Agreement, “Company” shall mean the Company as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law or otherwise.

 

17



--------------------------------------------------------------------------------

20. Arbitration. Other than with respect to any disputes concerning Executive’s
obligations under Section 7 of this Agreement or Exhibit B hereto, in the event
of any dispute or claim arising out of or in connection with this Agreement or
the enforcement of rights hereunder, such dispute or claim shall be submitted to
binding arbitration in accordance with S.C. Code Ann. § 15-48-10 et seq., as
amended, and the then-current rules and procedures of the American Arbitration
Association’s (the “AAA’s”) National Rules for the Resolution of Employment
Disputes. The arbitrator shall be selected by an agreement of the parties to the
dispute or claim from the panel of arbitrators selected by the AAA, or, if the
parties cannot agree on an arbitrator within thirty (30) calendar days after the
notice of a party’s desire to have a dispute settled by arbitration, then the
arbitrator shall be selected by the AAA in Charleston, South Carolina. The
arbitrator shall apply the laws of the State of South Carolina, without
reference to rules of conflict of law or statutory rules of arbitration, to the
merits of any dispute or claim. The determination reached in such arbitration
shall be final and binding on all parties hereto without any right of appeal or
further dispute. Execution of the determination by such arbitration may be
sought in any court of competent jurisdiction.

In the event of any arbitration as provided under this Agreement, or the
enforcement of rights hereunder, the arbitrator shall have the authority to, but
shall not be required to, award the prevailing party his or its costs and
reasonable attorneys’ fees, to the extent permitted by applicable law.

21. Section 409A.

a. Notwithstanding anything to the contrary in this Agreement, if at the time of
Executive’s termination of employment with the Company (a) the Company has stock
which is publicly-traded on an established securities market and (b) Executive
is a “specified employee” within the meaning of Section 409A of the Code, then
no payment, compensation, benefit or entitlement payable or provided to the
Executive in connection with his employment termination that is determined, in
whole or in part, to constitute a payment from a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code shall be paid
or provided to Executive before the earlier of (i) Executive’s death or (ii) the
day that is six (6) months plus one (1) day after the termination date (the “New
Payment Date”). The aggregate of any payments, compensation, benefits and
entitlements that otherwise would have been paid to the Executive during the
period between the termination date and the New Payment Date shall be paid to
the Executive in a lump sum on such New Payment Date. Thereafter, any payments,
compensation, benefits and entitlements that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.

b. The parties neither intend nor expect the payments under this Agreement to be
subject to taxation, interest and/or penalties under Section 409A(a)(1)(B) of
the Code (or any comparable successor section, referred to collectively as the
“Section 409A Tax”), but the parties recognize that the application of the
Section 409A Tax is uncertain at this time. If, however,

 

18



--------------------------------------------------------------------------------

Executive and his tax advisors conclude that the Section 409A Tax will apply,
the Company agrees to pay Executive an additional cash amount (a “Grossup
Payment”) when making, or being deemed to make, any compensatory payment subject
to the Section 409A Tax or as soon thereafter as Executive notifies the Company
that additional payments are due. This Grossup Payment shall be sufficient such
that the net amount retained by Executive after deduction of any additional
taxes imposed by the Section 409A Tax, and any federal, state and local income
tax, employment tax and excise tax imposed upon the Grossup Payment, shall be
equal to the value of the compensatory payment subject to the Section 409A Tax
before the application of such tax. Executive shall, at the Company’s expense,
provide or approve a tax analysis to support the gross-up payments.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Employment and Noncompetition Agreement effective as of the Effective Date set
forth above.

 

COMPANY: BLACKBAUD, INC. By:  

/s/ Andrew Leitch

Name:  

Andrew Leitch

Title:  

Chairman of the Board

EXECUTIVE:

/s/ Marc Chardon

Marc Chardon

 

20



--------------------------------------------------------------------------------

EXHIBIT A

BONUS COMPENSATION FORMULA

Bonus plan based on the Blackbaud 2010 Corporate Incentive Plan Summary, but
also includes a subjective portion administered at the Board’s discretion. Bonus
is based 80% on attainment of key financial goals (the “Quantitative Award”) and
20% on the Board’s subjective evaluation of CEO performance (the “Subjective
Award”). Target bonus shall be no less than the then current Base Salary (100%
of Base Salary) based on achievement of the financial plan and full utilization
of the Subjective Award. Amounts could be greater or less than this amount based
on actual results and the Board’s review of CEO performance. Total bonus shall
not exceed two (2) times the target bonus.

The Quantitative Award will function as follows:

 

  •  

Performance against budget, both Revenue and “Adjusted” EBIT (EBIT before bonus
expense), will determine the size of award.

 

  •  

In calculating performance achievement, Revenue will receive a 50% weighting and
“Adjusted” EBIT a 50% weighting.

 

  •  

Actual Revenue and Actual “Adjusted” EBIT must BOTH achieve at least 90% of
budget in order for CEO to qualify for a bonus.

 

  •  

Quantitative Award will be determined based upon a factor calculated as follows:

Factor =             .5 x Actual Revenue             +     .5 x Actual
“Adjusted” EBIT

Budgeted Revenue            Budgeted “Adjusted” EBIT

When the factor equals 1.00, Quantitative Award will be 100% of the target.

The Subjective Award will be determined by the Board (or a committee thereof)
based on its review of CEO performance.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

EMPLOYEE NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

THIS EMPLOYEE NONDISCLOSURE AND DEVELOPMENTS AGREEMENT IS made and entered into
this 28th day of November 2005, by and between Blackbaud, Inc., a Delaware
corporation (the “Company”) and Marc Chardon (“Employee”).

WHEREAS, the Company desires to employ Employee subject to the terms and
conditions set forth herein; and

Employee desires to be employed by the Company and is willing to agree to the
terms and conditions set forth herein; and

Employee understands that, in its business, the Company has developed and uses
commercially valuable technical and nontechnical information and that, to guard
the legitimate interests of the Company, it is necessary for the Company to keep
such information confidential and to protect such information as trade secrets
or by patent or copyright; and

Employee recognizes that the computer programs, system documentation, manuals
and other materials developed by the Company are the proprietary information of
the Company, that the Company regards this information as valuable trade secrets
and that its use and disclosure must be carefully controlled; and

Employee further recognizes that, although some of the Company’s customers and
suppliers are well known, other customers, suppliers and prospective customers
and suppliers are not so known, and the Company views the names and identities
of these customers, suppliers and prospective customers and suppliers, as well
as the content of any sales proposals, as being the Company’s trade secrets; and

Employee further recognizes that any ideas, software or Company processes that
presently are not being sold, and that therefore are not public knowledge, are
considered trade secrets of the Company; and

Employee understands that special hardware and/or software developed by the
Company is subject to the Company’s proprietary rights and that the Company may
treat those developments, whether hardware or software, as either trade secrets,
copyrighted material or patentable material, as applicable; and

Employee understands that all such information is vital to the success of the
Company’s business and that Employee, through Employee’s employment, has or may
become acquainted with such information and may contribute to that information
through inventions, discoveries, improvements, software development, or in some
other manner;

 

B-1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and Employee’s
employment and/or continuation of employment, the parties agree as follows:

1. Employee will not at any time, whether during or after the termination of his
employment, reveal to any person or entity any of the trade secrets or
confidential information concerning the organization, business or finances of
the Company or of any third party that the Company is under an obligation to
keep confidential (including, but not limited to, trade secrets or confidential
information respecting inventions, research, products, designs, methods,
know-how, formulae, techniques, systems, processes, software programs, works of
authorship, customer lists, projects, plans and proposals), except (i) as may be
required in the ordinary course of performing his duties as an employee of the
Company or (ii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information, and Employee shall keep secret all matters entrusted to him and
shall not use or attempt to use any such information in any manner that may
injure or cause loss to the Company.

2. If at any time or times during Employee’s employment, Employee shall (either
alone or with others) make, conceive, discover or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) that relates to the business of the
Company or any of the products or services being developed, manufactured or sold
by the Company or that may be used in relation therewith (herein called the
“Developments”), such Developments and the benefits thereof shall immediately
become the sole and absolute property of the Company and its assigns, and
Employee shall promptly disclose to the Company each such Development and hereby
assigns any rights Employee may have or acquire in the Developments and benefits
and/or rights resulting therefrom to the Company and its assigns without further
compensation and shall communicate, without cost or delay, and without
publishing the same, all available information relating thereto to the Company.
Upon the request of the Company and without further remuneration by the Company,
but at the expense of the Company, Employee will execute and deliver all
documents and do other acts which are or may be necessary to document such
transfer or to enable the Company to file and prosecute applications for and to
acquire, maintain, extend and enforce any and all patents, trademark
registrations or copyrights under United States or foreign law with respect to
any such Developments.

3. During Employee’s employment, and for a period of twelve (12) months
thereafter, Employee will not solicit business from any person or entity to whom
the Company or any of its affiliates has sold its products or services; nor
shall Employee contact, communicate with, solicit or attempt to recruit or hire,
any employee of the Company or any of its affiliates with the intent or effect
of inducing or encouraging said employee to leave the employ of the Company or
any of its affiliates or to breach other obligations to the Company.

4. Employee understands that this Agreement does not create an obligation on the
Company or any other person or entity to continue Employee’s employment.

5. Employee represents that the Developments, if any, identified on Exhibit 1
attached hereto comprise all the unpatented and uncopyrighted Developments that
Employee has

 

B-2



--------------------------------------------------------------------------------

made or conceived prior to or otherwise not in connection with Employee’s
employment by the Company, which Developments are excluded from this Agreement.
Employee understands that it is necessary only to list the title and purpose of
such Developments but not the details thereof.

Employee further represents that Employee’s performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information acquired by Employee in
confidence or in trust prior to Employee’s employment by the Company. Employee
has not entered into, and Employee agrees he will not enter into, any agreement
either written or oral in conflict herewith.

6. Any waiver by the Company of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof.

7. Employee hereby agrees that each provision herein shall be treated as a
separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses herein.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to scope, activity or subject so
as to be unenforceable at law, such provision or provisions shall be construed
by the appropriate judicial body by limiting and reducing it or them, so as to
be enforceable to the maximum extent compatible with the applicable law as it
shall then exist.

8. Employee’s obligations under this Agreement shall survive the termination of
Employee’s employment regardless of the manner of such termination and shall be
binding upon Employee’s heirs, executors, administrators and legal
representatives.

9. As used in this Agreement, the term “Company” shall include Blackbaud, Inc.
and any of its subsidiaries, subdivisions or affiliates. The Company shall have
the right to assign this Agreement to its successors and assigns, and all
covenants and agreements hereunder shall inure to the benefit of and be
enforceable by said successors or assigns. This Agreement may be amended only in
a writing signed by each of the parties hereto.

10. This Agreement shall be governed by and construed in accordance with the
laws of the State of South Carolina, without regard to conflict of laws
principles. This Agreement may be executed in counterparts, but all such
counterparts shall together constitute one and the same instrument.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employee Nondisclosure
and Developments Agreement as a sealed instrument as of the date first above
written.

 

EMPLOYEE:

/s/ Marc Chardon

  (SEAL) Marc Chardon   COMPANY: BLACKBAUD, INC. By:  

/s/ Timothy Williams

Name:  

Timothy Williams

Title:  

Vice President and Chief Financial Officer

 

B-4



--------------------------------------------------------------------------------

EXHIBIT 1

PRIOR DEVELOPMENTS BY EMPLOYEE

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

General Release

                                 , 200    

VIA HAND DELIVERY

Mr. Marc Chardon

9 Elliott Street

Charleston, SC 29401

Re: Separation Agreement and General Release of all Claims

Dear Marc:

As discussed, your employment with Blackbaud, Inc. (“Blackbaud”) will end on
                                 ,          (the “Separation Date”). As soon as
possible and no later than the Separation Date, please return all Blackbaud
property, including, but not limited to, any equipment, keys or passes,
software, files, samples, training materials, programs and documents (including
any copies) to Blackbaud’s Vice President of Human Resources or his/her
designee, except as otherwise specifically provided in Section 7 of the enclosed
Separation Agreement and General Release of all Claims (the “Agreement”).

The Agreement contains the severance benefits you are entitled to pursuant to
Section 5.2 of the Employment and Noncompetition Agreement, in exchange for your
complete release of claims against Blackbaud. Therefore, Blackbaud encourages
you to read the enclosed Agreement carefully and to consult with an attorney
before signing it.

If you agree with the terms of the enclosed Agreement and wish to receive the
severance benefits described in the Agreement, you must sign and date the
enclosed Agreement and return the signed and dated copy to Blackbaud’s Vice
President of Human Resources by hand delivery or by depositing it in the U.S.
mail in the enclosed self-addressed, stamped envelope by the close of business
on the twenty-first (21st) calendar day after you receive this Agreement. Once
you sign this Agreement, you will have seven (7) days to revoke your acceptance
by giving written notice of such revocation to Blackbaud’s Vice President of
Human Resources. To be effective, the notice of revocation must actually be
received by Blackbaud’s Vice President of Human Resources within the seven
(7) day revocation period.

 

C-1



--------------------------------------------------------------------------------

By dating and signing below in the space provided below, you are acknowledging
only that you received this letter and the enclosed Agreement on the date
indicated.

 

BLACKBAUD, INC. By:  

 

Print Name:   Its:  

******************************************************************************

I hereby acknowledge that I have received a copy of this letter and the
Separation Agreement and General Release of all Claims on this date.

 

 

     

 

Marc Chardon       Date

 

C-2



--------------------------------------------------------------------------------

THIS AGREEMENT CONTAINS AN ARBITRATION PROVISION PURSUANT TO

THE FEDERAL ARBITRATION ACT (9 U.S.C. § 1 ET SEQ.) AND/OR THE S.C.

UNIFORM ARBITRATION ACT (S.C. CODE § 15-48-10 ET SEQ.)

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS (the “Agreement”) is
entered into by and between Marc Chardon (“Employee”), residing at 9 Elliott
Street, Charleston, SC 29401, and BLACKBAUD, INC. (“Blackbaud”), having its
principal office at 2000 Daniel Island Drive, Charleston, SC 29492.

WHEREAS, Employee and Blackbaud are parties to that certain Amended and Restated
Employment and Noncompetition Agreement, effective as of January 28, 2010 (the
“Employment Agreement”);

WHEREAS, Employee and Blackbaud are terminating the employment relationship
between them pursuant to Section [            ] of the Employment Agreement, and
wish to resolve any and all claims or disputes that may exist between them by
executing this Agreement; and

WHEREAS, unless otherwise defined herein, capitalized terms not specifically
defined in this Agreement will have the same definition as provided in the
Employment Agreement.

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein, as well as the payment of certain benefits to Employee as hereinafter
recited, the receipt and sufficiency of which are hereby acknowledged by
Employee, it is agreed as follows:

 

  1. Separation of Employment; Accrued Compensation. Employee’s last date of
employment with Blackbaud will be                                          
                    (the “Separation Date”). Regardless of whether Employee
signs this Agreement, in accordance with Section 5.1 of the Employment
Agreement, Blackbaud will make payment to Employee for: (a) any accrued, unpaid
Base Salary through the Separation Date; (b) payment for any Bonus Compensation
which has been awarded but not paid for calendar years prior to the year in
which termination of Employee’s employment occurs, (c) any accrued, unpaid
vacation time through the Separation Date; (d) reimbursement for any
unreimbursed expenses in accordance with Blackbaud’s policies; (e) participation
in plans, programs, arrangements and/or other agreements of Blackbaud and any
affiliate through the Separation Date and thereafter in accordance with the
terms thereof; and (f) payment of other amounts, entitlements and/or benefits,
if any, in accordance with applicable plans, programs, arrangements and/or other
agreements of the Company and any affiliate.

 

  2. Severance Benefits. If Employee executes this Agreement in accordance with
Section 5.2 of the Employment Agreement and does not revoke it as permitted by
Section 14 hereof, Employee will receive the following severance benefits:

a. Blackbaud will make a lump-sum payment equal to a pro rata share (based upon
the number of days in the year of termination through the Separation Date
relative to 365) of the Employee’s annual



--------------------------------------------------------------------------------

target Bonus Compensation at the rate in effect on the Separation Date, less any
required taxes and withholdings, payable within sixty (60) calendar days of the
Separation Date;

b. Blackbaud will continue paying Employee his annual Base Salary at the rate in
effect on the Separation Date, less any required taxes and withholdings, for a
period of twenty four (24) months after the Separation Date;

c. Blackbaud will continue Employee’s participation in Blackbaud’s health
benefits at the same level as in effect on the Separation Date for a period of
eighteen (18) months after the Separation Date or until Employee is eligible
(following the expiration of any applicable waiting periods) for equivalent
health benefits from another employer, whichever is sooner. If Blackbaud’s
health benefit plans or programs do not allow for Employee’s continued
participation in such plans or programs after termination of employment,
Blackbaud agrees to reimburse Employee for continuing coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for a period of
eighteen (18) months after the Separation Date; provided, however, that such
reimbursement will be conditioned upon Employee’s timely election of continued
coverage under COBRA; and

d. Employee will be entitled to twelve (12) months acceleration of the vesting
of any then-unvested stock options, stock appreciation rights and restricted
stock granted to Employee pursuant to this Agreement, and/or the Original
Agreement or pursuant to any other written agreement between Employee and
Blackbaud, such that all Employee’s stock options, stock appreciation rights and
restricted stock will be vested on Employee’s Separation Date as if Employee’s
Separation Date were twelve (12) months later. All of Employee’s stock options,
stock appreciation rights and restricted stock which remain unvested after
giving effect to the acceleration provided for in the preceding sentence will be
forfeited as of the Separation Date. Employee will have two (2) years after
termination of employment with Blackbaud (but in no event later than any
specified expiration date of Employee’s stock options or stock appreciation
rights) to exercise any and all of Employee’s vested stock options or stock
appreciation rights.

Employee further acknowledges and agrees that except as specifically provided in
this Agreement, he is not eligible for, and will not receive, any additional
payments, compensation, benefits or entitlements from Blackbaud.

 

  3. Consideration to Employee. In consideration of Employee’s execution of this
Agreement, Blackbaud will provide Employee with the payments and benefits
described in Section 2 herein.



--------------------------------------------------------------------------------

  4. Blackbaud Benefits. Employee understands and agrees that except as
specifically provided in Section 1 and Section 2(c) of this Agreement, his
entitlement to all Blackbaud-provided benefits will cease as of the Separation
Date.

 

  5. Post-Termination Obligations. Employee acknowledges, agrees, and hereby
affirms that while employed by Blackbaud, he was subject to valid and
enforceable non-solicitation and non-competition obligations (as provided in
Section 7 of the Employment Agreement and in Exhibit B thereto, both of which
are incorporated herein by reference as if fully set out herein) that placed
certain restrictions on Employee following his separation from employment with
Blackbaud for any reason. Employee acknowledges and agrees that these
non-solicitation and non-competition obligations are and at all times have been
fully enforceable against him. Employee acknowledges and agrees that such
provisions of the Employment Agreement and related Employee Nondisclosure and
Developments Agreement will remain and are fully enforceable.

 

  6. COBRA Election. Upon loss of health care coverage, Employee will be
entitled to elect continuation of his health care coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”). Blackbaud will
provide Employee with information explaining his right to continue his medical
and dental coverage under COBRA after the Separation Date.

 

  7. Return of Blackbaud Property. Employee relinquishes all right, title and
interest to, and will return to Blackbaud all property belonging to Blackbaud,
including, but not limited to, equipment, identification cards, keys, corporate
credit card(s), customer lists, information, confidential information, trade
secrets, developments, forms, formulae, plans, documents, systems, designs,
methodologies, product features, technology, and other written and computer
materials, and copies of the same, belonging to Blackbaud, its affiliates, or
any of their customers, within Employee’s possession or control and he will not
at any time copy or reproduce the same. Notwithstanding any other provision
hereof, Employee will be entitled to retain (a) papers and other materials of a
personal nature, including without limitation personal photographs, personal
correspondence, personal diaries, personal calendars and personal rolodexes,
personal phone books and files relating to his personal affairs, (b) information
showing Employee’s compensation or relating to his reimbursement of business
related expenses, (c) information Employee reasonably believes may be needed for
the planning and preparation of his personal tax returns and (d) copies of
plans, programs, arrangements and other agreements with Blackbaud or an
affiliate relating to Employee’s employment with or separation from Blackbaud.

 

  8.

Release of Claims. In consideration of the payments and benefits granted
hereunder, Employee, on behalf of himself and his heirs and assigns, hereby
irrevocably and unconditionally releases and forever discharges, except as to
obligations arising under this Agreement, Blackbaud, its officers, directors,
affiliates, agents and employees, and their successors and assigns, from any and
all claims, causes of action, liability, damages, expenses and/or losses of
whatever kind or nature (including related attorneys’ fees and costs), in law or
equity,



--------------------------------------------------------------------------------

 

known or unknown, suspected or unsuspected, that Employee may now have or has
ever had arising directly or indirectly out of the Employment Agreement
(including any and all attachments thereto), his employment, or his separation
from employment, with Blackbaud, by reason of any act, omission, transaction, or
event occurring up to and including the date of the signing of this Agreement.

This waiver, release and discharge includes, without limitation, any and all
claims related to any wrongful or unlawful discharge, discipline or retaliation,
any contract of employment, whether express or implied, compensation including
commissions, Blackbaud’s benefit plans and the management thereof, defamation,
slander, libel, invasion of privacy, intentional or negligent infliction of
emotional distress, breach of any covenant of good faith and fair dealing, and
any other claims relating to the Employee’s employment, or separation from
employment, with Blackbaud. This waiver, release and discharge further applies,
but is not limited, to any or all claims arising under any state or federal
employment discrimination law, including, but not limited to, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Rehabilitation Act of 1973, the Older Workers Benefit Protection Act, the
Americans with Disability Act, Executive Order 11246; the federal Family and
Medical Leave Act; the South Carolina Payment of Wages Act (S.C. Code Ann. §
41-10-10 et seq.); the Employee Retirement Income Security Act of 1974; and any
other applicable federal, state or local statute, regulation or common law
regarding employment, employee benefits, discrimination in employment, or the
termination of employment.

Employee expressly waives all claims against Blackbaud, including those which he
does not know or suspect to exist in his favor as of the date of this Agreement.
All such claims are forever barred by this Agreement whether they arise in
contract or tort or under a statute or any other law. The final release of all
claims by Employee against Blackbaud (to the extent provided herein) constitutes
a material part of the consideration flowing from Employee to Blackbaud under
this Agreement; provided, however, that nothing in this Agreement prohibits
Employee from filing, cooperating with or participating in any proceeding before
the Equal Employment Opportunity Commission or a state fair employment practices
agency (except that Employee acknowledges that he may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding).
Notwithstanding the foregoing or any other provision contained herein, Employee
does not release any of the following:

(i) Employee’s rights under Section 17 of the Employment Agreement;

(ii) claims that Employee may have against Blackbaud under this Agreement;

(iii) claims that arise after the date of this Agreement;

(iv) claims with respect to any accrued or vested rights or entitlements that
Employee has under any applicable written plan, program, arrangement of, or
other written agreement, including this Agreement, with, Blackbaud or an
affiliate;



--------------------------------------------------------------------------------

(v) Employee’s right to be indemnified and to have his expenses reimbursed by
Blackbaud pursuant to the Employment Agreement, the Certificate of Incorporation
and Bylaws of Blackbaud and under applicable law and pursuant to Blackbaud’s
directors’ and officers’ liability insurance policies with respect to any
liability and/or expenses he incurs or incurred as an employee, officer and/or
director of Blackbaud or an affiliate; and

(vi) any right or entitlement Employee may have to obtain contribution as
permitted by law in the event of entry of judgment against him as a result of
any act or failure to act for which he, Blackbaud and/or an affiliate and/or
employee of Blackbaud and/or an affiliate are jointly liable.

 

  9. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between Employee and Blackbaud with respect to all matters
pertaining to Employee’s employment and termination, except that nothing herein
will be deemed to modify or release any of Employee’s continuing obligations to
Blackbaud under the Employment Agreement, or any other confidentiality, trade
secret and invention assignment agreement signed by Employee.

 

  10. Governing Law. This Agreement will be construed under the laws of South
Carolina, without regard to conflict of law principles.

 

  11. Arbitration. In the event of any dispute or claim arising out of or in
connection with this Agreement or the enforcement of rights hereunder, such
dispute or claim shall be submitted to binding arbitration in accordance with
S.C. Code Ann. § 15-48-10 et seq., as amended, and the then-current rules and
procedures of the American Arbitration Association’s (the “AAA’s”) National
Rules for the Resolution of Employment Disputes. The arbitrator shall be
selected by an agreement of the parties to the dispute or claim from the panel
of arbitrators selected by the AAA, or, if the parties cannot agree on an
arbitrator within thirty (30) calendar days after the notice of a party’s desire
to have a dispute settled by arbitration, then the arbitrator shall be selected
by the AAA in Charleston, South Carolina. The arbitrator shall apply the laws of
the State of South Carolina, without reference to rules of conflict of law or
statutory rules of arbitration, to the merits of any dispute or claim. The
determination reached in such arbitration shall be final and binding on all
parties hereto without any right of appeal or further dispute. Execution of the
determination by such arbitration may be sought in any court of competent
jurisdiction. Notwithstanding the foregoing, Blackbaud or Employee may bring a
suit in any court of competent jurisdiction regarding any dispute concerning
Employee’s obligations under Section 7 of the Employment Agreement or Exhibit B
thereto.

In the event of any arbitration as provided under this Agreement, or the
enforcement of rights hereunder, the arbitrator shall have the authority to, but



--------------------------------------------------------------------------------

shall not be required to, award the prevailing party his or its costs and
reasonable attorneys’ fees, to the extent permitted by applicable law.

 

  12. No Admissions. The promises and payments described herein are not to be
construed as an admission of any liability by either party with respect to any
federal, state or local statute or regulation or other common law claims. The
promises and payments made herein are in consideration of Employee’s release of
claims against Blackbaud.

 

  13. Voluntary Execution. Employee understands and acknowledges that he was
advised and is hereby advised in writing to consult with an attorney before
executing this Agreement, and further acknowledges that he has been given a
reasonable opportunity to do so. By signing below, Employee acknowledges that he
has been afforded at least twenty-one (21) days from the date of his receipt of
this Agreement to review and consider the Agreement’s terms.

Employee further acknowledges that he understands the contents of this
Agreement, that this Agreement is entered into freely and voluntarily, and that
it is not predicated or influenced by any representations of Blackbaud or any of
its employees or agents other than those stated in this Agreement. Employee has
carefully read, understands, and is voluntarily entering into this Agreement,
and hereby attests that he fully understands the extent and importance of its
provisions. Employee further acknowledges that he is fully competent to execute
this Agreement and that he does so voluntarily and without any coercion, undue
influence, threat or intimidation of any kind or type.

 

  14. Right to Revoke. Employee understands, agrees, and acknowledges that he
has seven (7) days following his execution of this Agreement to revoke the
Agreement and has been, and hereby is, advised that this Agreement will not
become effective or enforceable, and all payments or obligations recited herein
will not be paid, until the revocation period has expired. Revocation must be in
writing and received by Blackbaud’s Vice President of Human Resources before the
end of business on the seventh (7th) day after Employee’s execution of this
Agreement.

 

  15. Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.

 

  16. Section 409A.

a. Notwithstanding anything to the contrary in this Agreement, if at the time of
Employee’s termination of employment with Blackbaud: (a) Blackbaud has stock
which is publicly-traded on an established securities market and (b) Employee is
a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), then no payment, compensation,
benefit or entitlement payable or provided to the Employee in connection with
his employment termination that is determined, in whole or in part, to
constitute a payment from a “nonqualified deferred compensation plan” within the
meaning of Section 409A of the Code shall be



--------------------------------------------------------------------------------

paid or provided to Employee before the earlier of (i) Employee’s death or
(ii) the day that is six (6) months plus one (1) day after the Separation Date
(the “New Payment Date”). The aggregate of any payments, compensation, benefits
and entitlements that otherwise would have been paid to the Employee during the
period between the Separation Date and the New Payment Date shall be paid to the
Employee in a lump sum on such New Payment Date. Thereafter, any payments,
compensation, benefits and entitlements that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.

b. The parties neither intend nor expect the payments under this Agreement to be
subject to taxation interest and/or penalties under Section 409A(a)(1)(B) of the
Code (or any comparable successor section, referred to collectively as the
“Section 409A Tax”), but the parties recognize that the application of the
Section 409A Tax is uncertain at this time. If, however, Employee and his tax
advisors conclude that the Section 409A Tax will apply, Blackbaud agrees to pay
Employee an additional cash amount (a “Grossup Payment”) when making, or being
deemed to make, any compensatory payment subject to the Section 409A Tax or as
soon thereafter as Employee notifies Blackbaud that additional payments are
due. This Grossup Payment shall be sufficient such that the net amount retained
by Employee after deduction of any additional taxes imposed by the Section 409A
Tax, and any federal, state and local income tax, employment tax and excise tax
imposed upon the Grossup Payment, shall be equal to the value of the
compensatory payment subject to the Section 409A Tax before the application of
such tax. Employee shall, at Blackbaud’s expense, provide or approve a tax
analysis to support the gross-up payments.

Signed and accepted by Employee on                                  , 20    :

 

EMPLOYEE

 

Marc Chardon BLACKBAUD, INC. By:  

 

Title:  

 

Date:  

 